Name: Commission Regulation (EEC) No 3035/88 of 30 September 1988 amending Regulations (EEC) No 1105/68 and (EEC) No 1634/85 as regards the amount of aid granted for skimmed milk and skimmed-milk powder for use as feed
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic policy;  agricultural activity;  monetary economics
 Date Published: nan

 1 . 10 . 88No L 271 /92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3035/88 of 30 September 1988 amending Regulations (EEC) No 1105/68 and (EEC) No 1634/85 as regards the amount of aid granted for skimmed milk and skimmed-milk powder for use as feed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 10 (3) thereof, Whereas Article 2a of Council Regulation (EEC) No 986/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed (3), as last amended by Regulation (EEC) No 548/87 (4), determines the factors required to fix that aid ; whereas paragraph 2 of that Article provides for the possibility of adjusting the aid during a milk year where there is a substantial change in the abovemen ­ tioned factors ; Whereas in view of recent developments on the market in skimmed milk and skimmed-milk powder and tlje large reduction in public stocks resulting, the aid can be reduced ; whereas Article la (3) of Commission Regulation (EEC) No 1105/68 of 27 July 1968 on detailed rules for granting aid for skimmed milk for use as feed (J), as last amended by Regulation (EEC) No 1545/88 (*), and Article 1 of Commission Regulation (EEC) No 1634/85 of 17 June 1985 fixing the amount of the aid for skimmed and skimmed-milk powder for use as feed Q, as amended by Regulation (EEC) No 1545/88 , should accordingly be amended ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 In Article la (3) of Regulation (EEC) No 1105/68 , '56,9 ECU' is hereby replaced by '52,8 ECU'. Article 2 In Article 1 of Regulation (EEC) No 1634/85, '5,69 ECU' is hereby replaced by '5,28 ECU' and '70 ECU' is replaced by '65 ECU'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 110, 29 . 4. 1988 , p. 27 . (3) OJ No L 169, 18 . 7. 1968 , p. 4. 0 OJ No L 56, 26. 2. 1987, p. 2. 0 OJ No L 184, 29 . 7. 1968 , p. 24. (6) OJ No L 139, 4. 6 . 1988, p. 11 . 0 OJ No L 158 , 18 . 6 . 1985, p. 7 .